Powell, J.
The only exception is to an instruction of the court to the jury in the following language: “It is not necessary for a defendant charged with an offense like this to go into the church to disturb it, or even to go on the church grounds to disturb the congregation. If, either in the- church or outside of it, he is guilty of any of the conduct defined in the section I have just read to you, section 418 [óf the Penal Code], which actually does disturb a congregation from the very beginning of their assembling until they ape finally dispersed, any member of the congregation, whether one, or two, or ten, or five hundred, or a thousand, if he is guilty óf such conduct as disturbs people who are assembled to worship, then this offense is made out.” While we can not approve the instruction as altogether suitable for a model, jet, when it is carefully analyzed, it shows no reversible error as applied to the facts of the present case. Judgment affirmed.